Hudgins, J.,
delivered the opinion of the court.
H. A. Haden, director of finance of Albemarle county, filed his original petition for mandamus in this court, al*935leging that, pursuant to chapter 368 of the Acts of 1932, a special election was held May 2, 1933, when a majority of the voters of Albemarle county participating in the election voted to change the existing form of county government to the “county executive form;” that subsequently, to-wit, at the regular November election in 1933, the electors of the county elected a “county board of supervisors,” who duly qualified and on January 1, 1934, assumed the duties of the office; that this board, at a regular meeting, organized, and appointed H. A. Haden county executive and director of finance for Albemarle county, who duly qualified by taking the oath of office and giving the required bond.
Under the county executive form of government, the office of county treasurer is abolished and his duties transferred to the office of director of finance. H. A. Haden, in his official capacity, demanded that G. Stuart Hamm, who, under the old form of county government, was elected treasurer for a four years’ term, beginning January 1,1932, turn over and surrender to him all the property of the county in his possession, including hooks, official records, papers, vouchers, cash, and other insignia of office. G. Stuart Hamm declined to comply with this demand, on the ground that his term of office was fixed by the Constitution, and that the legislature was prohibited from providing any form of organization and government for the county of Albemarle which would result in the abolition of his office before his term expired.
This question involves the construction of sections 110 and 112 of the Constitution, which were construed’ in an opinion this day announced in P. Pryor Lipscomb and others v. O. N. Nuckols and others, post, page 936, 172 S. E. 886.
For the reasons there stated, the Mandamus is awarded.